Citation Nr: 1017614	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  

2.  Entitlement to service connection for an eye disability, 
to include as due to exposure to an herbicide agent during 
active service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in which the RO denied service 
connection for an eye disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007 the Board remanded issues of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and an eye disorder to the RO for additional development.  
Following that remand, the RO granted service connection for 
PTSD in a November 2009 rating decision, assigning a 30 
percent disability rating for the period from August 11, 2003 
to October 28, 2009, and a 70 percent rating from October 28, 
2009, forward.  

In a Supplemental Statement of the Case issued that same 
month, the RO continued to deny service connection for an eye 
disability.  The RO sent these documents to the Veteran along 
with a letter of explanation, on December 11, 2009.  

In April 2009, pursuant to clarification as to whom the 
Veteran had appointed as his representative, a Board employee 
telephoned the Veteran to verify his mailing address.  A 
Report of Contact documents the conversation as including the 
Veteran's inquiry as to how long his appeal was going to take 
with regard to employability.  This Report of Contact also 
includes the following:  

Veteran [] stated that he is satisfied 
with the 70 award given by the RO for 
PTSD and partial blindness in one eye.  
He said that he thought that the issue of 
employability had gone to the Board on 
appeal.  The Veteran stated that he is 
seeking 100 % disability based upon total 
unemployability due to PTSD and partial 
blindness in one eye.  

This Report of Contact does not meet the regulatory 
requirements for withdrawal of an appeal to the Board (its 
not in writing).  See  38 C.F.R. § 20.204.  Hence, his appeal 
as to service connection for an eye disorder remains before 
the Board.  That being said, the Board believes it 
inappropriate to adjudicate an appeal that the Veteran does 
not want adjudicated.  Clarification from the Veteran is 
needed.  

Of concern is that it appears that the Veteran may be under 
the impression that service connection has been established 
for an eye disorder, but, given the record before the Board, 
that impression is incorrect.  It is, however, possible that 
the Veteran is under a mistaken impression due to the letter 
that the RO sent to him on December 11, 2009.  That letter is 
confusing.  

In that letter, the RO informed the Veteran that "[y]our 
overall or combined rating is 70%.  We do not add the 
individual percentages of each condition to determine your 
combined rating.  We use a combined rating table that 
considers the effect of the most serious to the least serious 
conditions."  

It is not surprising that the Veteran may have concluded from 
this letter that he had more than one disability for which 
service connection had been established.  Hence, on Remand, 
the RO must send the Veteran and his representative a letter 
providing clarification.  

The Board now turns to a different matter:  The Veteran's 
statements, as related in the Report of Contact, appear 
contradictory with regard to his PTSD claim.  Although he 
indicated that he is satisfied with the 70 percent evaluation 
he also indicated that he wanted a 100 percent rating.  This 
must be viewed in light of the Court's recent explanation in 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) as follows:  

we hold that a request for TDIU, whether 
expressly raised by the record, is not a 
separate claim for benefits, but rather 
involves an attempt to obtain an 
appropriate rating for a disability or 
disabilities, either as part of the 
initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU 
is based has already been found to be 
service connected, as part of a claim for 
increased compensation.  The distinction 
is important for purposes of assigned an 
effective date for an aware of 
compensation.  

The grant of service connection for PTSD satisfied the 
Veteran's appeal.  As the matter now sits, it does not appear 
that the Veteran has filed a notice of disagreement with the 
November 2009 rating decision.  Of course, the period for 
filing a notice of disagreement with the November 2009 
decision has not yet run.  

Given the apparent contradiction found in the Report of 
Contact and the fairly recent explanation by the Court in 
Rice, it is in keeping with VA's non-adversarial and 
paternalistic relationship with the Veteran to send him a 
letter clarifying his rights.  

At present the Board has jurisdiction over a TDIU via the 
Veteran's appeal of the RO's denial of service connection for 
an eye disorder.  See generally Rice v. Shinseki, 22 Vet. 
App. 447 (2009

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter as to the 
following:  

(a)  Inform them that the Veteran has 
until December 11, 2010 to file a notice 
of disagreement with the rating assigned 
for his PTSD, whether he disagrees based 
on the assignment under the criteria 
specific to mental disability (38 C.F.R. 
§ 4.130) or the criteria involving whether 
or not his disability renders him 
unemployable (38 C.F.R. § 4.16).  

(b)  Inform them that service connection 
has not been granted for any eye 
disability and there is no rating assigned 
for any eye disability.  

(c)  Provide them with VCAA notice as to 
the evidence not already of record 
necessary to substantiate a claim for a 
TDIU, the Veteran's and VA's 
responsibility in obtaining that evidence, 
and how effective dates are assigned.  

2.  Complete any and all other development 
indicated by a reading of the record, 
including the Veteran's responses to the 
above and any necessary examination.  

3.  After completing the above and 
allowing an appropriate time for response, 
at minimum, complete one of the below, as 
appropriate:  

(a)  If the Veteran does not withdraw his 
appeal with regard to service connection 
for an eye disorder, then adjudicate both 
issues reflected on the title page of the 
instant document.  If any benefit sought 
is not granted in full, provide the 
Veteran and his representative a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response thereto.  

(b)  If the Veteran does withdraw his 
appeal with regard to service connection 
for an eye disorder, adjudicate the issue 
of a TDIU, if that benefit is not granted 
in full, send him a copy of the decision, 
inform him of his appellate rights, and 
only return the matter to the Board if he 
initiates and perfects an appeal of that 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



